State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 19, 2015                   107038
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ZACHARY A. COOK,
                    Appellant.
________________________________


Calendar Date:   October 13, 2015

Before:   Lahtinen, J.P., Garry, Egan Jr. and Clark, JJ.

                             __________


     G. Scott Walling, Schenectady, for appellant.

      Glenn MacNeill, Acting District Attorney, Malone (Jennifer
M. Hollis of counsel), for respondent.

                             __________


Egan Jr., J.

      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered September 29, 2014, which revoked
defendant's probation and imposed a sentence of imprisonment.

      Defendant pleaded guilty to robbery in the third degree in
satisfaction of a four-count indictment and was sentenced to five
years of probation with the first 180 days to be served in the
local jail. Thereafter, defendant admitted to violating certain
conditions of his probation with the understanding that he would
be restored to probation if he was accepted into and successfully
completed an adult drug treatment program. After defendant was
unsuccessfully discharged from a substance abuse treatment
center, his application for the Franklin County Adult Treatment
Court was denied. As a result, County Court revoked defendant's
                              -2-                  107038

probation and ultimately resentenced him to a prison term of 2 to
6 years.

      Defendant's sole contention upon appeal is that the
resentence imposed is harsh and excessive. We disagree. In
light of defendant's inability to comply with the terms of his
probation, "we find no abuse of discretion or extraordinary
circumstances warranting a modification of his sentence in the
interest of justice" (People v McGregor, 119 AD3d 1235, 1236
[2014], lv denied 25 NY3d 991 [2015]; see People v Clark, 100
AD3d 1157, 1158 [2012], lv denied 20 NY3d 1010 [2013]).

     Lahtinen, J.P., Garry and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court